     Case: 1:19-cv-06174 Document #: 3 Filed: 09/16/19 Page 1 of 2 PageID #:45




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
NOOUR, INC.                                    )
                                               )
              Plaintiff                        )
                                               )
                                               )
       v.                                      )   Case No.
                                               )
INSURGENT BRANDS LLC                           )   Removed from the Circuit Court of Cook
(f/k/a CHICAGO BAR COMPANY LLC,                )   County, Illinois
d/b/a RXBAR) and KELLOGG COMPANY,              )
                                               )   State No. 2019 L 008197
              Defendants.                      )
                                               )
                          CORPORATE DISCLOSURE STATEMENT
       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Defendants Insurgent

Brands LLC and Kellogg Company disclose as follows:

       1.     Defendant Insurgent Brands LLC, is wholly owned by Kellogg USA LLC, which

is in turn wholly owned by the Defendant Kellogg Company.

       2.     Defendant Kellogg Company, is a publicly traded company incorporated in the

State of Delaware.

Dated: September 16, 2019                          Respectfully submitted,

                                                   INSURGENT BRANDS LLC and
                                                   KELLOGG COMPANY


                                                   By:   /s/    Christopher Tompkins
                                                               One of their attorneys
Dean N. Panos (#6203600)
Christopher Tompkins (#6273167)
JENNER & BLOCK, LLP
353 North Clark Street
Chicago, Illinois 60654-3456
Tel: (312) 222-9350
dpanos@jenner.com
ctompkins@jenner.com
      Case: 1:19-cv-06174 Document #: 3 Filed: 09/16/19 Page 2 of 2 PageID #:46




                                     Certificate of Service

      I, Christopher Tompkins, an attorney, hereby certifies that I served the foregoing
Corporate Disclosure Statement on the following by messenger on this, the 16th day of
September, 2019:

                             Thomas G. Gardiner
                             Michelle M. Lagrotta
                             Barry C. Owen
                             Gardiner Koch Weisberg & Wrona
                             53 W. Jackson Blvd., Suite 950
                             Chicago, IL 60604



                                                              /s/ Christopher Tompkins
